Title: Thomas Jefferson to John Holmes, 23 September 1815
From: Jefferson, Thomas
To: Holmes, John


          
            Sir
             Poplar Forest near Lynchburg Sep. 23. 15.
          
          I have now been absent from home upwards of a month, and write from a place 90. miles Southwardly. this must apologise for my late answer to your esteemed favor covering a copy of your oration on the 4th of July. I have read it with great satisfaction; at least with as much as the spectacle of wickedness under flagellation admits. I am glad too it recieves the stripes from a domestic hand; wishing that all others would hold off, and leave to the sound in each state the treatment of it’s own unsound members. our gazettes however do not observe this caution, every paper teeming with invective against the fratricides of the East. repentance and conciliation are not to be thus produced. and indeed these seem to be distant and desperate, when we advert to the estimate which, from the five Eastern states, gives but 3. republicans out of 41. members elected for the 14th Congress. knowing that the leaders were monarchists and Anglomen in principle, I had still always hoped that a great majority of the people of those states were Unionists and republican, led astray only by an infatuated devotion to England. on what principles, political or commercial, they can calculate advantage in a subordination to England, and separation from their co-states, and consequent exclusion from their harbors even in time of peace is, to my arithmetic, incomprehensible. however you have so often made this plain and palpable to them in your excellent speeches that I conclude they would not, on this subject, listen to one even from the dead.
          
          Your oration has the more value from the example it has set of abandoning the hackneyed state of things of 1776. and seeking, in the times present, subjects profitable and proper for our anniversary themes. I hope the example will be followed and make the 4th of July a day of revision of our conduct, and of recall to the principles which made it our birth-day.
          
            Accept the assurance of my distinguished respect and esteem.
            Th: Jefferson
          
        